Citation Nr: 0915556	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUES

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  This matter was 
remanded in July 2008 for further development.  

The Veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

At the Veteran's December 2008 Board hearing, he indicated 
that he wanted to be service connected for edema secondary to 
his service connected retroperitoneal fibrosis.  The RO 
indirectly addressed this issue by way of a January 2009 
rating decision.  In the decision, the RO continued the 
Veteran's 100 percent rating for retroperitoneal fibrosis 
with chronic lymphadema, anemia and renal and urinary tract 
dysfunction and infection.  It noted that the total 
disability rating was based, in part, on the Veteran's 
chronic edema.  The RO found that a separate evaluation of 
this condition is not warranted since the symptom was already 
considered, and the Veteran is already being compensated for 
it.  In any case, the issue is not before the Board inasmuch 
as the Veteran has not filed a notice of disagreement; there 
has been no issuance of a statement of the case; and the 
Veteran has not filed a substantive appeal.  
  

FINDING OF FACT

There is competent and persuasive evidence indicating that 
the Veteran's chronic edema and his use of prescribed topical 
medications for service-connected disability causes 
irreparable damage to his outer garments.




CONCLUSION OF LAW

The criteria for the grant of an annual clothing allowance 
are met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Clothing Allowance

The law provides for payment of an annual clothing allowance 
for each Veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the Veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the Veteran's 
outer garments. 38 U.S.C.A. § 1162.

Service connection is in effect for several disabilities, 
including retroperitoneal fibrosis with chronic lymphadema, 
anemia and renal and urinary tract dysfunction and infection, 
rated 100 percent disabling.  Other service-connected 
disabilities include both knees and bilateral flat feet. 

At the Veteran's December 2008 Board hearing, he testified 
that he has been using ointments on his knees, lower legs, 
and feet and that these ointments cause his clothes to stain.  
He also testified that the chronic swelling causes the 
elastic in socks to stretch out.  

The Veteran submitted two statements from Dr. W.M.B. of South 
Carolina Oncology Associates.  Dr. W.M.B. stated that he has 
been treating the Veteran for idiopathic retroperitoneal 
fibrosis; and that as a result of the disability, the Veteran 
has substantial chronic edema in his lower extremities and 
scrotum.  The disability makes it necessary for the Veteran 
to wear compression stockings to control the peripheral 
edema.  The Board also notes that VA outpatient treatment 
records substantiate the Veteran's testimony regarding having 
been prescribed topical ointments.  

The Board observes that the question presented by this claim 
involves more than a pure medical inquiry.  In this regard, 
the Veteran is qualified to offer a "lay opinion" on this 
matter, as it is within his level of observation to know 
whether or not his clothing has been soiled beyond repair due 
to the use of topical ointments.  The RO indicated in its 
January 2009 rating decision that the Veteran is receiving a 
100 percent disability rating at least in part due to his 
chronic swelling.  Moreover, he has presented medical 
evidence that he has severe chronic swelling that requires 
the use of compression stockings.  The Board finds that the 
medical evidence of record supports the Veteran's contentions 
regarding use of topical medication to treat his idiopathic 
retroperitoneal fibrosis.  Moreover, there does not appear to 
be any evidence of record to contradict the Veteran's 
statements that topical ointments and chronic swelling cause 
irreparable damage to his outer clothing.  The Board has no 
reason to doubt the Veteran's credibility in this matter.

In conclusion, entitlement to a clothing allowance is 
warranted.  While it may be argued that the competent 
evidence concerning this issue is in equipoise, in such 
cases, doubt is resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
certain notice and assistance to a claimant for VA benefits.  
See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  A discussion of compliance with VCAA is not 
necessary since there is no resulting prejudice to the 
appellant as a result of any possible VCAA deficiency in 
light of the Board's favorable decision.  The Board notes 
that required notice regarding effective dates and disability 
evaluations was furnished to the Veteran by letter in March 
2006, followed by readjudication of the claim.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to a clothing allowance is warranted.  The appeal 
is granted. 



______________________________________________
ALAN. S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


